.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Lewis on August 9, 2022.

The application has been amended as follows: 



61. (Previously Presented) The cured leaf of claim [[57]]60, wherein said cured tobacco leaf comprises less than 0.08 ppm 4-methylnitrosoamino-l-(3-pyridyl)-1-butanone (NNK), wherein the level of said total TSNAs is measured based on a freeze-dried cured leaf sample using liquid chromatograph with tandem mass spectrometry (LC/MS/MS).  
62. (Previously Presented) The cured leaf of claim 57,  wherein said cured leaf comprises a reduced level of one or more tobacco- specific nitrosamines (TSNAs) 
66. (Currently Amended) The cured leaf of claim [[57]]64, wherein said transgene encodes a protein comprising a sequence having at least 95% identity to SEQ ID NO: 13.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 46-66 are free of the prior art because there is no prior art teaching or suggesting the claimed tobacco leaf and product, wherein the cured leaf and product has reduced levels of TSNA and increased level of antioxidants, and increased amount of protein as set forth in SEQ ID NO: 13 or protein variants having 90% identity. The closest prior art is Xie (The Plant Journal 45.6 (2006): 895-907). Xie teaches transgenic tobacco plant co-expressing both AtPAP1 and MtANR (encoding anthocyanidin reductase) leaves accumulate elevated levels of proanthocyanins (PAs, strong antioxidants) in both mature and young leaves (p. 902, Table 2). The AtPAP1 gene encodes a MYB75 protein having 100% sequence identity with the instant SEQ ID NO: 23. However, Xie does not teach or suggest the gene encoding a protein as set forth in SEQ ID NO: 13 or protein variants having 90% identity. AtPAP1 only shares 26.6% sequence identity with the instant SEQ ID NO: 13. Moreover, while AtPAP1 is classified as a MYB75 protein, SEQ ID NO: 13 is classified as a MYB3-like protein. Therefore, the reduction in at least one or more of the TSNAs in cured tobacco leaf  resulted from increased expression of tobacco protein set forth in SEQ ID NO: 13, cannot be deduced as an inherent consequence of expressing AtPAP1 in tobacco plant from Xie’s teaching. Therefore, Xie does not anticipate nor render the instant claims prima facie obvious.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 46-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663